DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. With respect to the newly added limitations, applicant’s attention is directed to the newly cited portions of Jean in the rejection below. In response to applicant's argument that Revus’ external shield does not satisfy the claimed limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). I this case, one skilled in the art would have had the technical grasp to incorporate the shield taught by Revus as an interior shield for Jean to prevent the microwaves that originate in the transmitting antenna.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean (US 5455516 A) in view of Revus (US 5006785 A).
With regards to claims 1, 12, and 14, Jean discloses a method and apparatus for in situ measurement of the electromagnetic properties of various process materials comprising: electromagnetic wave transmitting means 250 and receiving means 251 for transmitting and receiving, respectively, electromagnetic waves through said substance (Fig. 14), characterized in that said device comprises an outer chamber 109 (Fig. 16), and an inner transfer pipeline element 220 configured with at least two opposed wall segments 230, 231 that are essentially parallel with each other (Fig. 13), wherein said electromagnetic wave transmitting means and receiving means comprises two antennas, each positioned at a respective one of said at least two opposed wall segments, such that electromagnetic waves pass through said substance flowing via said inner transfer pipeline element, said electromagnetic waves having a planar wavefront (Fig. 15, 16, 18a-18c; wherein a planar dielectric insert 221B provides a planar coupling path across the measurement cell, the dielectric material forming an interior portion of a parallel plate waveguide) and determining said at least one substance parameter based on change in amplitude and/or phase for the electromagnetic wave propagated through the substance (column 7, lines 11-35; Fig. 14 and corresponding description). Jean does not specifically disclose wherein said outer chamber 
With regards to claim 3, Jean discloses wherein said two antennas, each positioned at a respective one of said at least two opposed wall segments, are positioned behind each one of said at least two opposed wall segments (Fig. 15).
With regards to claim 4, Jean does not specify the claimed distance. Nevertheless, such a  modification as known and would have been considered a matter of routine design choice in order to provide optimized coupling between the recited elements.
With regards to claim 5, Jean discloses wherein said inner transfer pipeline element is configured as an essentially rectangular pipeline element (Fig. 10).
With regards to claim 6, Jean discloses wherein said inner transfer pipeline element is configured with connection means 210 at the ends for establishing connection to the pipeline (Fig. 10).
With regards to claim 7, Jean does not specify the claimed cross-sections. However, it is noted that such a modification was known and would have been an obvious design choice in view of providing a seamless transition between the two components.
With regards to claim 8, Jean does not teach patch antennas, although they were already known in the art. Modifying Jean with the known patch antennas would have been obvious because 
With regards to claim 9, Jean discloses wherein said device comprises high frequency transmitting circuitry and high frequency receiving circuitry connected to said antennas (Fig. 20).
With regards to claim 10, Jean discloses wherein said device comprises a processing system for providing determination of a specific material in the substance (moisture content), based on change in amplitude and/or phase for the electromagnetic wave propagated through the substance from one of said two antennas to the other (Fig. 14 and corresponding description).
With regards to claim 11, Jean discloses wherein said device is configured for transmitting and receiving by said electromagnetic wave transmitting means and receiving means, respectively, electromagnetic waves at frequencies above 100 MHz (Microwaves; Abstract).
With regards to claim 13, Jean discloses whereby said method comprises performing at least one initial calibration measurement (column 18, lines 60-63).
With regards to claim 15, Jean discloses whereby measurement data are provided through a data interface (column 7, lines 29-35).
With regards to claim 19, Jean does not specifically teach the recited configuration. However, Jean does disclose wherein flanges are common pipeline connectors (column 15, lines 22-26). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jean with the claimed flanges in order to properly connect the inner transfer pipeline.
With regards to claim 20, Jean discloses whereby measurement data are provided for a monitoring process (Fig. 14).

Claim(s) 2 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jean in view of Revus and Jean ‘313 (US 20150168313 A1).
With regards to claim 2, Jean does not specify wherein said antennas are linear polarized antennas. However, Jean ‘313 teaches wherein said antennas were known and provided in order to help reduce reflected and scattered transmission paths and can also allow for polarization diversity 
With regards to claims 16-18, Jean discloses wherein said electromagnetic waves are in the microwave band, but does not specify the claimed ranges. Nevertheless, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jean with the claimed ranges depending upon the particular material of interest, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884